United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-3899
                                ___________

Charles W. Armentrout, III,            *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       *
St. Louis City; Freeman Bosley, Jr.;   *
Edward F. Tripp; Phillip McLarin;      *
Howard Ferguson; Michael Tidwell;      *
Carl Gilmore; Phyllis Keeton; Sam      *
Smith; Casey; Henry Reese; Leonard     * Appeal from the United States
Edwards; Daniel Gleifrost; Terrance    * District Court for the
Gibson; David Clayton; Robert House; * Eastern District of Missouri.
Ernest Dorsey; Unknown Diggs;          *
Unknown Stewart; David Green;          * [UNPUBLISHED]
Raymond Brown; Anthony Smith;          *
Horace Blankenship; Richard White;     *
Unknown Harvey; Betty Udo; Arnold *
Porter; Unknown Dean; Deborah Van *
Arink,                                 *
                                       *
             Appellees.                *
                                  ___________

                        Submitted: January 28, 1999
                            Filed: February 9, 1999
                                 ___________

Before FAGG, HEANEY, and HANSEN, Circuit Judges.
                           ___________
PER CURIAM.

      Missouri prisoner Charles W. Armentrout appeals from the district court&s
order denying him leave to proceed in forma pauperis (IFP) under the “three strikes”
provision of 28 U.S.C. § 1915(g). For the reasons stated in our opinion addressing
another appeal filed by Armentrout presenting the same issue, see Armentrout v.
Tyra, No. 98-3161, we grant Armentrout leave to proceed IFP and remand for further
proceedings.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-